Exhibit 10.73

SPECIAL CONTRACT FOR

NATURAL GAS TRANSPORTATION SERVICE

Whereas, ENSTAR Natural Gas Company (“Company”), and Chugach Electric
Association, Inc. (“Customer”) desire to enter into a contract for the
transportation of Customer’s natural gas; and

Whereas, the Customer is certificated to provide electric public utility service
in and around Anchorage, Alaska; and

Whereas, since November 2011, the Company has transported natural gas to the
Customer’s Beluga Power Plant under a Special Contract between the Company and
Customer, signed on September 15, 2011 (“2011-2012 Special Contract”) ; and

Whereas, the full term of the 2011-2012 Special Contract runs from November 1,
2011 through October 31, 2012; and

Whereas, the Customer has an ongoing need for transportation of Gas by the
Company to supply its Beluga Power Plant as a supplement to existing firm
service the Customer has from other sources; and

Whereas, the Customer has asked the Company to provide an interruptible
transportation service beginning November 1, 2012, through October 31, 2013; and

Whereas, the Company is willing to provide a supplemental interruptible
transportation service for the period commencing on November 1, 2012 and ending
on October 31, 2013; and

 

Page 1 of 13



--------------------------------------------------------------------------------

Whereas, the service being provided by the Company is not a backup firm service
and is fully interruptible under the terms of Section 1620 of the Company’s
Tariff as modified by this Special Contract; and

Whereas, by providing this service, the Company is not undertaking any express
or implied commitment to the Customer beyond the term of this Special Contract,
and is not agreeing that it has any obligation to serve the Customer beyond the
obligations memorialized in this Special Contract;

Whereas, the unique circumstances of the Customer’s transportation service
requirements qualify it for this Special Contract; and

Whereas, the Company is willing to provide a supplemental interruptible
transportation service to the Customer’s under the terms stated below, provided
that it does not interfere with its ability to meet other, existing delivery
obligations.

In consideration of the covenants and conditions in this Special Contract, the
parties agree as follows:

ARTICLE I

PARTIES

1.1 The parties to this contract are ENSTAR Natural Gas Company, a division of
SEMCO Energy, Inc. (“Company”) and Chugach Electric Association, Inc.
(“Customer”). Terms which are capitalized in this Special Contract are defined
either in the Company’s Tariff or in this Special Contract.

 

Page 2 of 13



--------------------------------------------------------------------------------

ARTICLE II

TERM

 

2.1 Term

The full term of this Special Contract shall be from November 1, 2012 through
October 31, 2013. Any extension of term will be by mutual agreement of both
parties, in writing, at least 90 days prior to the expiration date of the full
term.

ARTICLE III

MODIFIED TARIFF PROVISIONS

 

3.1 Transportation of Gas

The Company agrees to provide interruptible transportation service to the
Customer under Section 1620 of the Company’s Tariff as modified below. To assist
the Company in providing this service, the Customer shall provide the Company
with the forecasts and nominations required by Section 1605c and 1605d of the
Company’s Tariff, including but not limited to the Monthly and Daily nominations
required by Sections 1605d(1) and 1605d(3) as modified below, and adhere to the
balancing provisions as set out in Section 1605e. If Customer requests service
for a given Day, the Customer anticipates an intraday rate of up to 10,000 MCF
and the maximum delivery in a Day will be a total of 5,000 MCF.

 

3.2 Price

In consideration of the services provided by the Company to the Customer, the
Customer shall pay the Company a Monthly Customer Charge of $11,000 and a

 

Page 3 of 13



--------------------------------------------------------------------------------

Volumetric Charge of $0.20 for every Mcf of natural gas transported under this
Special Contract. Service under this Special Contract will be subject to
additional fees and charges as provided for in the Company’s Tariff including,
but not limited to, the Regulatory Cost Charge as outlined in Tariff
Section 2401 and the additional fees set out in Tariff Section 2561.

 

3.3 Other Terms

 

3.3.1 The Company will not be responsible for any damages the Customer may incur
as the result of curtailment or interruption of any or all of the transportation
service under this Special Contract.

 

3.3.2 The Company and the Customer will work together to utilize the steps
defined in the 2009 Gas Emergency Agreement Letter to maintain adequate
transmission and distribution pressures in the Company’s transportation system
during any gas supply emergency.

 

3.3.3 If the Customer incurs Interruption Expense as defined by the Company’s
Tariff Section 1205 (Interruption Cost Sharing) as a result of curtailment or
interruption of any or all of the transportation service under this Special
Contract it is not entitled to reimbursement of those Interruption Expenses by
the Company.

 

3.4 Nominations and Balancing

 

3.4.1

The Customer agrees to provide the Company notice by 4:00 PM ACT of the Day
prior to any Day it wishes to utilize this service. Nominations shall be
provided to ENSTAR Gas Control in writing and confirmed with ENSTAR Gas Control
before gas flows. The Customer agrees to provide the initial transportation
nominations by 4:00 PM each day prior to requesting transportation service. The
customer

 

Page 4 of 13



--------------------------------------------------------------------------------

  agrees to use commercially reasonable efforts to nominate gas into the ENSTAR
system on a daily basis using four (4) standard nomination periods in a day (24
hour period starting at 12:00 AM (midnight) through 11:59 PM):

a. 12:00 AM to 6:00 AM

b. 6:00 AM to 12:00 PM

c. 12:00 PM to 6:00 AM

d. 6:00 PM to 11:59:59 PM

The Customer will provide estimated hourly set points for Meter 8107 and the
Company will apply commercially reasonable efforts to follow.

The Customer will nominate gas based on an average load calculation for each
intra-day nomination period. The Company and Customer understand that Customer
deliveries will vary from the average based on actual (instantaneous) generation
requirements.

 

3.4.2 Customer will comply with Daily balancing tolerances per the Tariff. The
Customer will schedule daily gas balance accrual settlement on a weekly basis.

 

3.4.3 The Company agrees to notify the Customer two hours prior to interruption
except in the case of a Gas flow disruption to the Company from the Beluga River
Unit (including a compressor failure) where the Company agrees to notify the
Customer 30 minutes prior to interruption.

 

Page 5 of 13



--------------------------------------------------------------------------------

ARTICLE IV

DELIVERY/RECEIPT POINTS

 

4.1 Delivery Point

The Delivery Point for this Special Contract is the Customer’s Beluga Power
Plant at the Company’s Metering Station #B253, Meter 8107.

 

4.2 Receipt Points

Receipt Points are as follows:

 

4.2.1 Interconnection of the KNPL – APC Kenai pipelines: Station K681, Meter
411.

Suppliers and Supplier contact information:

 

ConocoPhillips Company (“COP”) and ConocoPhillips Alaska, Inc. (“CPAI”)
Attention:    Cook Inlet Marketing    Cook Inlet Control Telephone:    (907)
265-1605    (907) 263-4704 or cell: (907) – 748-5966 Facsimile:    (918)
662-6895 E-mail    Joe Falcone    Joe.Falcone@conocophillips.com Marathon Alaska
Production LLC Attention:    Gas Supply and Transportation Representative
Telephone:    (907) 283-1308 Facsimile:    (907) 283-6175 E-mail:   
fwbassetti@marathonoil.com

 

4.2.2 Interconnection of the KKPL – APC Kenai pipelines: Station K680, Meter
601.

Suppliers and Supplier contact information:

 

Marathon Alaska Production LLC Attention:    Gas Supply and Transportation
Representative Telephone:    (907) 283-1308 Facsimile:    (907) 283-6175 E-mail:
   fwbassetti@marathonoil.com

 

4.2.3 Kenai Unit Connection: Station K670, Meters 500 & 505.

 

Suppliers and Supplier contact information:

 

Marathon Alaska Production LLC Attention:    Gas Supply and Transportation
Representative Telephone:    (907) 283-1308 Facsimile:    (907) 283-6175 E-mail:
   fwbassetti@marathonoil.com

 

Page 6 of 13



--------------------------------------------------------------------------------

4.2.4 Interconnection of Beluga Pipe Line Company – APC Beluga pipeline: Station
B605, Meters 700 & 701.

Suppliers and Supplier contact information:

 

Marathon Alaska Production LLC Attention:    Gas Supply and Transportation
Representative Telephone:    (907) 283-1308 Facsimile:    (907) 283-6175 E-mail:
   fwbassetti@marathonoil.com

ARTICLE V

APPLICABILITY OF THE COMPANY’S TARIFF

 

5.1 Tariff

Except as expressly modified by this Special Contract, all of the terms and
conditions of the Company’s Tariff (RCA No. 4) shall apply to the Services
provided by the Company to the Customer under this Special Contract, including
without limitation Section 1200 (Interruption). Further, due to the anticipated
average and peak daily demand of the Customer, the following Sections of the
Company’s Tariff will apply: Section 1605c (Forecasts), Section 1605d
(Nominations), Section 1605e (Balancing), Section 1605f (Pressure), 1605g
(Measuring Stations), Section 1605h (Measurement), and Section 1605j (Credit and
Billing).

 

Page 7 of 13



--------------------------------------------------------------------------------

5.2 Balancing

With respect to Section 1605e of the Company’s Tariff, (Balancing) the
Customer’s daily nominations will be compared to the actual volumes delivered to
the Customer for the purposes of applying the Daily Balancing Tolerances and
computing Over or Under Supply pursuant to Sections 1605e(3) and 1605e(4).

 

5.3 The Company’s Tariff

The Customer acknowledges that it has a copy of the Company’s Tariff RCA No. 4
and is familiar with its provisions.

ARTICLE VI

RCA APPROVAL

 

6.1 RCA Approval

The Parties understand that this Special Contract does not take effect without
the prior approval of the Regulatory Commission of Alaska (“RCA”) and is, at all
times, subject to revisions by the Commission. This Special Contract shall be
effective on the date of a final order by the RCA approving this Special
Contract.

 

6.2 Termination Due to Form of RCA Approval or Amendment

In the event that revisions to this Special Contract are required by the RCA or
any other governmental body acting within its jurisdiction and the revisions are
not acceptable to either party, either party may terminate this Special Contract
by giving notice under this Article 6.2 within thirty (30) days of receipt of
the order requiring the revisions.

 

Page 8 of 13



--------------------------------------------------------------------------------

ARTICLE VII

ADDRESSES

 

7.1 Notices

All notices, except as provided for nominations and billings, shall be given in
writing at the address set forth below. Notice shall be deemed to have been
given when received by the Company or the Customer at those addresses.

7.1.1 FOR THE COMPANY:

For Transportation Nominations from the Customer, Scheduling and Day to Day
Operations:

 

ENSTAR Natural Gas Control ATTN: Gas Control Physical Address: 401 E.
International Airport Road Anchorage, AK 99518 Mailing Address: P.O. Box 190288
Anchorage, AK 99519-0288 Telephone:    907 334-7788 Facsimile:    907 334-7779
E-mail:    EnstarGasControl@enstarnaturalgas.com

For Payments:

 

ENSTAR Natural Gas Company ATTN: General Accounting Supervisor Physical Address:
3000 Spenard Road Anchorage, AK 99503 Mailing Address: P.O. Box 190288
Anchorage, AK 99519-0288 Telephone:    907 334-7628 Facsimile:    907 272-3403
E-mail:    natalia.nelson@enstarnaturalgas.com

 

Page 9 of 13



--------------------------------------------------------------------------------

For all other Notices:

 

  ENSTAR Natural Gas Company   Attention: Manager, Gas Supply &  
                 Director, Business Development   Address: Physical:       3000
Spenard Road    Anchorage, AK 99503   Mailing:       P.O. Box 190288   
Anchorage, AK 99519   Telephone:       (907) 334-7756   Facsimile:       (907)
334-7671   E-mail:       Mark.Slaughter@enstarnaturalgas.com   
John.Sims@enstarnaturalgas.com

7.1.2 FOR THE CUSTOMER:

For Scheduling and Day to Day Operations:

 

  Attention:       Director System Control   cc:       Manager, Fuel Supply  
Address: Physical:       5601 Electron Drive    Anchorage, AK 99518   Mailing:
      P.O. Box 196300    Anchorage, AK 99519   Telephone:       (907) 762-4779  
Facsimile:       (907) 762-4792   E-mail:       burke_wick@chugachelectric.com
   andrew_white@chugachelectric.com

For Billings and Payment:

 

  Attention:       Director System Control   Address: Physical:       5601
Electron Drive    Anchorage, AK 99518   Mailing:       P.O. Box 196300   
Anchorage, AK 99519   Telephone:       (907) 762-4779   Facsimile:       (907)
762-4792   E-mail:       burke_wick@chugachelectric.com

 

Page 10 of 13



--------------------------------------------------------------------------------

For All Other Notices:

 

  Attention:       Director System Control   Address: Physical:       5601
Electron Drive    Anchorage, AK 99518   Mailing:       P.O. Box 196300   
Anchorage, AK 99519   Telephone:       (907) 762-4779   Facsimile:       (907)
762-4792   E-mail:       burke_wick@chugachelectric.com

ARTICLE VIII

OTHER TERMS

 

8.1 Indemnification

The Customer will indemnify, defend and hold the Company harmless against any
and all claims by other Cook Inlet purchasers or producers concerning the
purchasing of Gas or the priority of Gas taken under this Special Contract.

 

8.2 Limit of Obligation

By making this commitment to transport Gas to the Customer, the Company is not
agreeing that it has any obligation, beyond the term of this Special Contract,
to transport Gas to the Customer’s Beluga Power Plant.

 

8.3 Gas Availability

This Special Contract is contingent upon the Customer securing delivery of
adequate gas to the Receipt Points.

 

Page 11 of 13



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

 

9.1 Binding Upon Successors

This Special Contract shall be binding upon and inure to the benefit of the
legal representatives, successors and assigns of the parties. Except as provided
below, neither party may assign its rights and obligations under this Special
Contract without first obtaining the written consent of the other. Consent is
not required if all or substantially all of the assets of the Company or the
Customer are acquired by another person or the Company or the Customers is
merged, consolidated or reorganized with another person, provided that the
assignee assumes in writing the assignor’s obligations under this Special
Contract. Nothing contained in this Article shall prevent either party form
pledging or mortgaging its rights under the Special Contract for security of its
indebtedness.

 

9.2 Special Contract Not to be Construed Against Either Party as Drafter

The parties recognized that this Special Contract is the product of the joint
efforts of the parties and agree that it shall be construed according to its
plain meeting and shall not be construed against either party as drafter.

 

9.3 Entire Agreement

This Special Contract and the Company’s Tariff constitute the entire agreement
and understanding between the parties concerning the subject matter of this
transaction, and all prior agreements, understandings and representations,
whether oral or written, concerning this subject matter are superseded by this
written Special Contract. No amendment to this Special Contract shall be binding
on either party until reduced to writing and signed by the parties.

 

Page 12 of 13



--------------------------------------------------------------------------------

9.4 Headings

The headings throughout this Special Contract are for reference purposes only
and shall not considered in interpreting this Special Contract.

 

9.5 No Incidental or Consequential Damages

Neither party shall have any liability to the other for incidental or
consequential damages resulting from this Special Contract.

 

9.6 No Intended Third-Party Beneficiary

The parties understand and agree that no person or entity is an intended third
party beneficiary of this Special Contract.

IN WITNESS WHEREOF, the parties have executed this Special Contract in two
(2) originals.

 

Chugach Electric Association, Inc. By:  

/s/ Bradley Evans

Title:  

CEO

Date:  

November 9, 2012

ENSTAR Natural Gas Company, a Division of SEMCO Energy, Inc. By:  

/s/ M.C. Starring

Title:  

President

Date:  

10-31-2012

 

Page 13 of 13